                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


MILTON AL STEWART,
Acting Secretary of Labor,
U.S. Department of Labor,

                         Plaintiff,

               v.                                            Case No. 20-C-1576

ALLAN ZEISE, ZYQUEST, INC., and
ZYQUEST, INC. 401(K) RETIREMENT
PLAN AND TRUST,

                         Defendants.


                                             ORDER


       Plaintiff filed this action under the Employee Retirement Income Security Act (ERISA),

29 U.S.C. §§ 1001 et seq., alleging that Defendants Zeise and Zyqest, acting as fiduciaries for the

Zyquest, Inc. 401(K) Retirement Plan and Trust (Plan), failed to act in the interest of Plan

participants and discharge their duties with due care, skill, and diligence. Specifically, Plaintiff

alleges that Zeise and Zyquest failed to remit employee salary deferral contributions and employee

loan repayments to the Plan in violation of ERISA, causing losses to the Plan for which they are

liable in the amount of $165,759.95. Defendants did not answer or otherwise respond to Plaintiff’s

complaint, and upon request by Plaintiff, the Clerk entered a default against Defendants on January

5, 2021. Dkt. No. 7. Plaintiffs have now moved the Court to enter a default judgment against

Defendants in the amount of $165,759.95 and to appoint a new independent fiduciary to administer

the Plan. Dkt. No. 10.




         Case 1:20-cv-01576-WCG Filed 01/27/21 Page 1 of 2 Document 12
       The Court finds that the amount of judgment, to be restored to the Plan, is reasonable and

consistent with the information verified by the U.S. Department of Labor, Employee Benefits

Security investigator. The Court also finds that the appointment of a new independent fiduciary

is necessary to safeguard and manage the assets of the Plan and to ensure that employee salary

deferrals and participant loan repayments are restored to the plan consistent with the judgment

accompanying this order.

       IT IS THEREFORE ORDERED that Defendants Allan Zeise and Zyquest, Inc. are

jointly and severally liable for repayment of the Plan in the amount of $165,759.95.

       IT IS FURTHER ORDERED that an independent fiduciary shall be appointed to oversee

the Plan and repayments thereto, consistent with the judgment accompanying this order.

       The Clerk is directed to enter judgment accordingly.

       Dated at Green Bay, Wisconsin this 27th day of January, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                2

         Case 1:20-cv-01576-WCG Filed 01/27/21 Page 2 of 2 Document 12
